DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-12, and 14-15 are pending in this application.
Claims 2 and 13 are cancelled.
Response to Arguments
Regarding Rejection under 35 U.S.C. 102 and 103
Regarding claim 1, Applicant argues that none of cited references discloses the feature of information indicating the reception quality of the received voice signal, as recited in the claim 1 (REMARKS, on page 7, 2nd paragraph – 3rd paragraph).
However, Examiner disagrees. Binder discloses the values which may be determined based on the voice recognition results from the electronic devices. For example, at least one factor of the user-device distance and voice recognition rate may be considered to determine the order of the priority values (paragraph [0205][0206]). Therefore, the feature of priority values of input voice command is indicative of “information indicating the reception quality of the received voice signal”, as recited in claim 1.
Applicant’s amendment and arguments with respect to rejections have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amended limitations, “so that the server determines an electronic device to transmit information on the voice command to the server among the electronic device and at least one other electronic device that received the voice signal, receive a signal requesting to transmit the voice command to the server or a signal requesting to stop receiving the voice signal, and in response to receiving the signal requesting to transmit the voice command, transmit the information on the voice command to the server through the communication interface", as recited in claims 1 and 9, raise new grounds for rejections and further that the Examiner is therefore applying a new reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binder et al., (US pub. 2014/0222436) in view of Gopalan et al., (US Pat. 10,026,399).
Regarding claim 1, Binder discloses an electronic device comprising: 
a microphone; a communication interface ([0045][0071] receiving commands and/or inputs from a user via the I/O interface from microphone); and 
at least one processor, wherein the at least one processor is configured to 
receive a voice signal through the microphone (Fig. 5, step 502 and [0013][0022][0056][0077] receiving a voice input through microphone), wherein the voice signal comprises a voice command subsequent to a wake-up command ([0205][0206] the values which may be determined based on the voice recognition results from the electronic devices. For example, at least one factor of the user-device distance and voice recognition rate may be considered to determine the order of the priority values),
identify the wake-up command within the voice signal (Fig. 5, steps 504-512, [0007][0008][0104][0105][0113] detecting trigger sound), 
determine a value indicating a reception quality of the voice signal, based at least on the wake-up command (Figs. 1 and 5, steps 512 and 520, [0011][0022][0113] “If the input representation matches at least one of the one or more reference representations with an acceptable confidence, the trigger sound detector 406 initiates the speech-based service”; [0164] “the stored portion of the sound input is provided to the speech-based service once the speech-based service is initiated“).
	Binder does not explicitly teach, however, Gopalan does explicitly teach:
transmit information on the determined value to a server through the communication interface (Col. 5, line 36-Col. 6, line 37, providing each of wake-word result which may include a recognition confidence score indicating a confidence of recognizing a wake-word to the service provider 102), 
so that the server determines an electronic device to transmit information on the voice command to the server among the electronic device and at least one other electronic device that received the voice signal (Col. 3, line 66- Col. 4, line 35 and Col. 6, lines 6-18, the voice-enabled devices 104(1)-104(N) may listen speech to detect wake-word  and send one or more audio signal metric values 110(1)-110(N) to the service provider 102),
receive a signal requesting to transmit the voice command to the server or a signal requesting to stop receiving the voice signal, and in response to receiving the signal requesting to transmit the voice command, transmit the information on the voice command to the server through the communication interface (Col. 6, line 59 – Col. 9, line 35, The service provider 102 may rank the voice-enabled devices 104(1) and 104(N) based on the audio signal metric values, and select a voice-enabled device from the ranking (e.g., a top ranked device) to process/perform a task for the user 106).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of Voice trigger for a digital assistant as taught by Binder with the method of selecting a device out of multiple devices based on audio signal values as taught by Gopalan to enhance a user's experience with multiple voice-enabled devices that may surround the use (Gopalan, Col, 2, lines 47-49).
Regarding claim 3, Binder in view of Gopalan discloses the electronic device of claim 1, and Binder further discloses:
an output device, wherein the at least one processor is further configured to provide an indication through the output device in response to the reception ([0006] “a user may be able to activate a SIRI digital assistant on an IPHONE (both provided by Apple Inc., the assignee of the present application) by reciting the phrase “Hey, SIRI.” In response, the device outputs a beep, sound, or speech output (e.g., “what can I do for you?”) indicating to the user that the listening mode is active. Accordingly, the user can initiate an interaction with the digital assistant without having to physically touch the device that provides the digital assistant functionality”).
Regarding claim 4, Binder in view of Gopalan discloses the electronic device of claim 1, and Gopalan further discloses:
 wherein the signal requesting to transmit the voice command  is transmitted from the server to the electronic device, based at least on the information on the determined value and information on at least one other value, which is transmitted from the at least one other electronic device to the server and indicates the reception quality of the voice signal in the at least one other electronic device (Col. 6, line 59 – Col. 9, line 35, The service provider 102 may rank the voice-enabled devices 104(1) and 104(N) based on the audio signal metric values, and select a voice-enabled device from the ranking (e.g., a top ranked device) to process/perform a task for the user 106).  
Regarding claim 5, Binder in view of Gopalan discloses the electronic device of claim 1, and Gopalan further discloses: an output device, wherein the at least one processor is further configured to provide, through the output device, an indication indicating reception of the voice signal after the reception of the voice signal is completed (Col. 10, lines 50-65, a speaker or light may response with an indication that a task has been performed based on received voice commands).  
Regarding claim 7, Binder in view of Gopalan discloses the electronic device of claim 1, and Binder further discloses: wherein the at least one processor includes an application processor and an audio codec chip, and the audio codec chip is configured to ([0149] the electronic device receives the sound input via the audio subsystem which includes the codec)
receive the voice signal through the microphone, based on a first clock frequency, identify the wake-up command within the voice signal in response to the reception, transmit a signal for switching a state of the application processor to a wake-up state to the application processor in response to identification, and transmit information on the identified wake-up command to the processor switching to the wake-up state, and the processor switching to the wake-up state is configured to determine the value indicating the reception quality of the voice signal, based at least on the information on the identified wake-up command and transmit information on the determined value to the server through the communication interface ([0024][0169][0173]-[0175][0181]-[0183] the voice trigger system will continue to monitor ambient audio in a standby mode and receive sound inputs and determines if they satisfy certain criteria in a listening mode).
 Regarding claim 8, Binder in view of Gopalan discloses the electronic device of claim 7, and Binder further discloses: wherein the audio codec chip is further configured to buffer the voice signal until the processor switches to the wake-up state and provide information on the buffered voice signal to the processor in response to identification that the processor switches to the wake-up state ([0164] the device stores at least a portion of the sound input in buffer and the stored portion of the sound input is provided to the speech-based service once the speech-based service is initiated).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binder et al., (US pub. 2014/0222436) in view of Gopalan et al., (US Pat. 10,026,399) and further in view of Tak et al. (US Pub. 20170330429, hereinafter Tak).
Regarding claim 6, Binder in view of Gopalan discloses the electronic device of claim 1,
Binder in view of Gopalan does not explicitly teach, however Tak does explicitly teach:
an output device, wherein the at least one processor is further configured to provide, through the output device, an indication indicating reception of the voice signal within a duration of silence between the wake-up command and the voice command ([0122][0123] after detecting wakeup wake, a listening state is started with the array of LEDs is lit sequentially).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of Voice trigger for a digital assistant as taught by Binder in view of Gopalan with feedback indication for processing mode as taught by Tak to allow the users who provide the voice inputs to check the status of the tasks requested via the voice inputs (Tak, [0013]).
Claims 9-12 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jang et al. (US Pub. 20130073293, hereinafter Jang) in view of in view of Gopalan et al., (US Pat. 10,026,399).
Regarding claim 9, Jang discloses a server comprising: a communication interface; and a processor, wherein the processor is configured to (Fig. 2, [0054][0056] a plurality of electronic devices 100, 10, a network 200, and a server 300 connected to the network)
receive information on a first value indicating a reception quality of a voice signal received by a first electronic device from the first electronic device through the communication interface (Figs. 7-9, steps S100 and S120, receiving a voice command and identifying whether the voice recognition has been successfully done based on the voice recognition result),
receive information on a second value indicating a reception quality of the voice signal received by a second electronic device from the second electronic device through the communication interface (Figs. 7-9, steps S100 and S120, receiving a voice command and identifying whether the voice recognition has been successfully done based on the voice recognition result).
Jang does not explicitly teach, however, Gopalan does explicitly teach:
determine an electronic device to transmit a voice command included in the voice signal to the server among the first electronic device and the second electronic device, based at least on the first value and the second value, and request the determined electronic device to transmit the voice command to the server, request an electronic device that is not determined among the first electronic device and the second electronic device to stop receiving the voice signal, in response to receiving information on the voice command from the determined electronic device, generate a response to the voice command based on recognition of the voice command, and transmit information on the response through the communication interface (Col. 5, line 36- Col. 6, line 37, providing each of wake-word result which may include a recognition confidence score indicating a confidence of recognizing a wake-word to the service provider 102; Col. 3, line 66- Col. 4, line 35 and Col. 6, lines 6-18, the voice-enabled devices 104(1)-104(N) may listen speech to detect wake-word  and send one or more audio signal metric values 110(1)-110(N) to the service provider 102; Col. 6, line 59 – Col. 9, line 35, The service provider 102 may rank the voice-enabled devices 104(1) and 104(N) based on the audio signal metric values, and select a voice-enabled device from the ranking (e.g., a top ranked device) to process/perform a task for the user 106).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the system and method for controlling a plurality of device with voice command as taught by Jang with the method of selecting a device out of multiple devices based on audio signal values as taught by Gopalan to enhance a user's experience with multiple voice-enabled devices that may surround the use (Gopalan, Col, 2, lines 47-49).
Regarding claim 10, Jang in view of Gopalan discloses the server of claim 9, and Jang further discloses:
wherein the processor is configured to receive, from the second electronic device, the information on the second value indicating the reception quality of the voice signal received by the second electronic device within a predetermined time interval from the time point at which the information on the first value is received through the communication interface (Jang, [0133][0134] “in sharing the voice recognition results between a plurality of devices, time information received from the devices may be taken into consideration. For instance, when a difference in input time between two devices is within a predetermined interval”).
Regarding claim 11, Jang in view of Gopalan discloses the server of claim 9. 
Jang does not explicitly teach, however Gopalan does explicitly teach:
 wherein each of the first value and the second value is included in the voice signal and is determined based at least on a wake- up command prior to the voice command (Col. 5, line 36- Col. 6, line 37, providing each of wake-word result which may include a recognition confidence score indicating a confidence of recognizing a wake-word to the service provider 102).
Regarding claim 12, Jang in view of Gopalan discloses the server of claim 9, and Jang further discloses:
wherein the processor is configured to determine the first electronic device as an electronic device to transmit the voice command based on identification that the first value is higher than the second value, transmit the message indicating transmission of the information on the voice command to the first electronic device through the communication interface, determine the second electronic device as the electronic device to transmit the voice command based on identification that the first value is lower than the second value, and transmit the message indicating transmission of the information on the voice command to the second electronic device through the communication interface (Jang, Fig. 8, [0145][0146] when the voice recognition has failed, the controller of the electronic device excludes the device having failed the voice recognition from candidate devices to perform the voice command).
Regarding claim 14, Jang in view of Gopalan discloses the server of claim 9, and Jang further discloses:
wherein the processor is configured to identify that a user related to the voice signal is located near a third electronic device among the plurality of electronic devices, based at least on the first value and the second value, acquire information on a capability of the third electronic device from a database stored in a memory of the server, determine a format of the feedback, based at least on the information on the capability of the third electronic device, and transmit the information on the feedback having the determined format to the third electronic device through the communication interface (Jang, [0109][0133][0162][0165][0206] “at least one factor of the user-device distance, voice recognition rate, relevancy between the executing program and a program to be executed through the input voice command, and remaining power in each device may be considered to determine the order of the priority values”).
Regarding claim 15, Jang in view of Gopalan discloses the server of claim 9, and Jang further discloses:
wherein the processor is further configured to determine at least one electronic device to make a response to the voice command among the plurality of electronic devices and transmit a control signal related to the response to the at least one electronic device through the communication interface in order to allow the at least one electronic device to operate based on the response (Jang, [0208] According to the determined priority values, the first electronic device transfers a control command to the second electronic device to perform the voice command. In response to the control command, the second electronic device may perform the voice command).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659